 



Exhibit 10.73
RESTATED
NORTEL NETWORKS CORPORATION (THE “CORPORATION”)
DIRECTORS’ REMUNERATION

All information contained in this summary has been previously disclosed in
public filings of the Corporation.

          US Dollars
CHAIRMAN OF THE BOARD FEE:
  $180,000 per annum*
 
   
COMMITTEE MEMBER RETAINERS:
  $12,500 per annum (1)
Audit Committee (1)
   
Nominating and Governance Committee
   
Compensation and Human Resources Committee (2)
   
Litigation Committee
   
 
   
COMMITTEE CHAIRMAN RETAINER (3)
  $15,000 per annum (4)
 
   
AUDIT COMMITTEE CHAIRMAN RETAINER
  $35,000 per annum (5)

Note:

1.   If on same Nortel Networks Limited Committee, Committee member retainer is
$6,250 per annum   2.   Joint committee of the Board of Directors of the
Corporation and Nortel Networks Limited   3.   Except Audit Committee   4.   If
Chairman of same Nortel Networks Limited Committee, Chairman retainer is $7,500
per annum   5.   If Chairman of same Nortel Networks Limited Committee, Chairman
retainer is $17,500 per annum

DIRECTORS’ DEFERRED SHARE COMPENSATION PLAN
The payment of fees may, at the election of the director, be deferred under the
Nortel Networks Corporation Directors Deferred Share Compensation Plan (the
“Plan”). Directors are entitled to elect to receive all or a portion of their
fees in the form of share units under the Plan (entitling the Directors to
receive an equal number of common shares of the Corporation), with the remainder
of such Fees to be paid in cash. The share units will be settled subject to and
in accordance with the Plan upon a Director’s retirement from the Board of
Directors.
*Restated February 20, 2008 to list Chairman of the Board Fees effective June
29, 2005

 



--------------------------------------------------------------------------------



 



Note:

1.   Directors’ fees are paid in quarterly installments at the end of each
calendar quarter.   2.   Directors’ fees generally are not payable to Directors
who are salaried employees of Nortel Networks Corporation, Nortel Networks
Limited or of any of its or their subsidiaries.

GROUP LIFE INSURANCE
For each non-employee director in office on or after April 1, 1984, excluding
those who are or who have been employees of the Corporation or of any of its
subsidiaries, the Corporation shall maintain group life insurance in the amount
of CDN$100,000 during tenure of office as such, and in the amount of CDN$75,000
in the event of retirement from such office at an age not less than 65 years or
when having served, for not less than 10 years, as a director of the Corporation
or any of its subsidiaries. At the discretion of the Nominating and Governance
Committee of the Board of Directors of the Corporation, the Corporation will no
longer maintain the life insurance benefit for active directors effective upon
the election of directors at the 2008 annual meeting of shareholders.
*Restated February 20, 2008 to list Chairman of the Board fees effective
June 29, 2005

 